 
Exhibit 10


PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (“Agreement”) is entered into on March 19,
2010, , by and between TBC Global News Network, Inc., a Nevada corporation
(“TGLN”), Sterling Yacht Sales, Inc., a Florida corporation (“Sterling”), and
Sterling stockholders Glenn W. McMachen, Sr., and Arlene McMachen, individually
(collectively, “Stockholders”), for the transfer of common stock to Stockholders
from TGLN in exchange for all of Sterling’s outstanding issued and outstanding
shares of common stock to TGLN ( hereinafter, all parties to this Agreement
referred to as the “Parties”).


RECITALS


The Stockholders as named above own 100% of Sterling’s issued and outstanding
shares of common stock (“Sterling Shares”).  Stockholders desire to transfer all
of Sterling’s outstanding shares to TGLN, and TGLN desires to issue from
treasury and transfer an amount of restricted shares of common stock that equals
eighty-two and one-half percent (82.5%) of its outstanding shares (“TGLN
Shares”) to the Stockholders.


In further consideration of the mutual covenants, agreements, representations,
and warranties contained in this Agreement, the parties hereto agree as follows:


ARTICLE ONE: PURCHASE AND SALE; CLOSING


1.1           Purchase and Sale.


Subject to the terms and conditions contained in this Agreement, on the Closing
(defined below), the Stockholders shall sell, assign, transfer and deliver to
TGLN certificated representing the Sterling Shares.  TGLN shall sell, assign,
transfer and deliver to the Stockholders, individually, issued in the names of
Glenn McMachen and Arlen McMachen, pro rata, certificates representing the TGLN
Shares.


1.2.           Closing.


The closing (“Closing”) of the sale and purchase of the Shares shall be the date
that all conditions herein have been satisfied, including completion of the
financial statements as specified in Article Nine of this Agreement, the Parties
meet in the offices of Brian F. Faulkner, A Professional Law Corporation not
later than March 31, 2010 to transfer the required shares, or at such other time
and place as the parties may agree to in writing, and all required documents
have been executed.


1.3           Consideration and Other Terms of this Agreement


Subject to the terms and conditions set forth in this Agreement, the Parties
agree to the following conditions:


 
1

--------------------------------------------------------------------------------

 
TGLN shall nominate and elect Glenn McMachen to the Board of Directors (the
“Board”) and all current Board members agree to then resign.  The current Board
members shall then forfeit fifty percent (50%) of their current TGLN stock
holdings: one hundred million one hundred thousand (100,100,000) shares held by
Mark Crist, one hundred million (100,000,000) shares held by Marty Schiff, and
one hundred fifty million five hundred thousand seven hundred eight
(150,500,708) shares held by John Fleming.  Thus, the total number of shares to
be returned to TGLN treasury shall be one hundred seventy-five million seven
hundred fifty thousand three hundred fifty-four  (175,750,354).


Furthermore, the Parties agree that the loan, and any accompanying documents, in
connection with inventory (i.e. certain vessels/yachts) (see section subsections
(a) and (b) below) shall remain in the names of Glenn and Arlene McMachen
individually; however, TGLN agrees to assume and will be responsible for making
the required monthly payments of the principal balance of this loan in the
amount of $933,000.00 until these vessels in inventory are sold.


Additionally, Stockholders, in their individual capacity as 82.5% owners of
TGLN, agree to the following:


(a)           Pay all necessary audits of TGLN upon closing of this transaction,
and will maintain the TGLN status as a fully reporting public entity.


(b)           Retain TGLN’s current corporate and securities attorney, Brian F.
Faulkner, under the same annual fee structure and other terms according to the
current retainer agreement.
 
 
(c)           Maintain the relationship with TGLN’s current auditor, Child, Van
Wagoner & Bradshaw, PLLC, and assume and pay the current balance in the amount
of approximately $40,000.00 owed for 2009, and $35,000.00 for auditing services
during the fiscal year 2010.


(d)           Pay the one-time business consulting fees in the amount of
150,000,000 free trading shares of common stock to Kaptiva Group and its assigns
and affiliates, such shares being registered under a Form S-8 registration
statement filed with the Securities and Exchange Commission in exchange for
Kaptiva Group assisting TGLN in its efforts to move the business forward and
execute its business plan and strategies.  This consulting work shall extend for
a period of twelve (12) months from the Closing.


(e)           Appoint two (2) additional members to the TGLN Board of Directors
within one hundred fifty (150) days of the Closing, which persons will not
include previous Board members of TGLN who with be resigning.


Furthermore, the Parties to this Agreement agree to act in good faith and best
interests in order to ensure that this transaction occurs and closes according
to the terms set forth herein.


 
2

--------------------------------------------------------------------------------

 
ARTICLE TWO:  REPRESENTATIONS AND WARRANTIES
OF STOCKHOLDERS AND STERLING


Sterling represents and warrants:


2.1           Validity of Transaction.


The Stockholders own the number of Sterling Shares set forth above.  The
Stockholders have all requisite power and authority to execute, deliver, and
perform this Agreement and to sell to TGLN the Sterling Shares to be sold by the
Stockholders pursuant hereto.  All necessary corporate proceedings or other
similar actions by the Sterling and the Stockholders have been duly taken to
authorize the execution, delivery, and performance of this Agreement and to
authorize the sale of the Sterling Shares by the Stockholders.  This Agreement
has been duly authorized, executed, and delivered by Sterling and the
Stockholders, is the legal, valid, and binding obligation of Sterling and the
Stockholders, and is enforceable as to Sterling and the Stockholders in
accordance with its terms except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights generally, and
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).  No consent, authorization,
approval, order, license, certificate, or permit of or from, or declaration or
filing with, any federal, state, local, or other governmental authority or of
any court or other tribunal is required by Sterling and the Stockholders for the
execution, delivery, or performance of this Agreement by Sterling and the
Stockholders, and except as would not affect the ability of Sterling or the
Stockholders to perform any of his material obligations under this
Agreement.  No consent of any party to any contract, agreement, instrument,
lease, license, arrangement, or understanding to which Sterling or the
Stockholders are a party, or by which any of its properties or assets is bound,
shall be required for the execution, delivery, or performance by Sterling and
the Stockholders of this Agreement, except for such consents as have been
obtained at or prior to the date of this Agreement, and except as would not
affect the ability of Sterling or the Stockholders to perform any of his
material obligations under this Agreement.  The execution, delivery, and
performance of this Agreement by Sterling and the Stockholders will not violate,
result in a breach of, conflict with, or (with or without the giving of notice
or the passage of time or both) entitle any party to terminate or call a default
under, any such contract, agreement, instrument, lease, license, arrangement, or
understanding, or violate or result in a breach of any term of the certificate
or articles of incorporation or by-laws (or other organizational document) of
Sterling, or violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, or decree binding on Sterling or the Stockholders
or to which any of its/his/her operations, business, properties, or assets is
subject, except as would not affect the ability of Sterling or the Stockholders
to perform any of its material obligations under this Agreement.  The Shares
sold by the Stockholders have been duly authorized and validly issued and are
fully paid and nonassessable and have not been issued in violation of any
preemptive right of stockholders or rights of first refusal.  Upon the transfer
of the Sterling Shares, sold by the Stockholders to TGLN at the Closing, TGLN
shall acquire good and valid title to the Sterling Shares free and clear of all
claims, liens, pledges, charges, encumbrances, stockholders’ agreements, and
voting trusts (other than any created for and in favor of TGLN).


 
3

--------------------------------------------------------------------------------

 
2.2           Finder or Broker.


No Stockholder has incurred any fee as a result of any negotiation with any
finder, broker, intermediary, or similar person in connection with the
transaction contemplated hereby that will result in any liability to TGLN.


2.3           Accredited Investor.


Each of the Stockholders is a “sophisticated” or “accredited” investor, as those
terms are defined in Regulation D promulgated under the Securities Act of 1933,
as amended (“Securities Act”).  The Stockholders have received all requested
documents from TGLN, including without limitation, and has had an opportunity to
ask questions of and receive answers from the officers of TGLN with respect to
the business, results of operations, financial condition, and prospects of TGLN.


2.4           Investment Intent.


The Stockholders are acquiring the TGLN Shares for their own account for
investment and not with a view to, or for sale in connection with, any public
distribution thereof in violation of the Securities Act, it being understood
that the Stockholders, being affiliates of TGLN, shall have the right to sell a
portion of such shares in their sole discretion in accordance with the
requirements of the minimum six (6) months hold period under Rule 144.  The
Stockholders understand that the TGLN Shares, as of the Closing, have not been
registered for sale under the Securities Act of 1933, as amended (“Securities
Act”) or qualified under applicable state securities laws and that the TGLN
Shares shall be delivered to the Stockholders pursuant to one or more exemptions
from the registration or qualification requirements of such securities laws and
that the representations and warranties contained in this section are given with
the intention that TGLN may rely thereon for purposes of claiming such
exemptions.  The Stockholders understand that the TGLN Shares cannot be sold
unless registered under the Securities Act and qualified under state securities
laws, or unless an exemption from such registration and qualification is
available


2.5           Transfer of Common Stock.


The Stockholders shall not sell or otherwise dispose of any TGLN Shares unless
(a) a registration statement with respect thereto has become effective under the
Securities Act and such shares have been qualified under applicable state
securities laws or (b) such registration and qualification are not required and,
if TGLN so requests, there is presented to TGLN a legal opinion reasonably
satisfactory to TGLN to such effect.  The Stockholders consent that the transfer
agent for the TGLN Shares may be instructed not to transfer any TGLN Shares
acquired pursuant hereto unless it receives satisfactory evidence of compliance
with the foregoing provisions, and that there may be endorsed upon any
certificate representing the TGLN Shares acquired pursuant hereto (and any
certificates issued in substitution therefor) the following legend calling
attention to the foregoing restrictions on transferability and stating in
substance:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFICATION UNDER THE BLUE SKY LAWS OF ANY JURISDICTION.  SUCH
SECURITIES MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF,
BENEFICIALLY OR ON THE RECORDS OF THE CORPORATION, UNLESS THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
AND QUALIFIED UNDER APPLICABLE BLUE SKY LAWS, OR AN EXEMPTION FROM SUCH
REGISTRATION AND QUALIFICATION IS AVAILABLE.”


 
4

--------------------------------------------------------------------------------

 
TGLN shall, upon the request of any holder of a certificate bearing the
foregoing legend and the surrender of such certificate, issue a new certificate
without such legend if (i) the security evidenced by such certificate has been
effectively registered under the Securities Act and qualified under any
applicable state securities law and sold by the holder thereof in accordance
with such registration and qualification or (ii) such holder shall have
delivered to TGLN a legal opinion reasonably satisfactory to TGLN to the effect
that the restrictions set forth herein are no longer required or necessary under
the Securities Act or any applicable state law.


2.6           Corporate Existence.


Sterling is a Florida corporation duly incorporated, validly existing and in
good standing under the laws of the State of Florida, and has all corporate
powers and all governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted.   Sterling is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not, individually or in the
aggregate, be material to the business of Sterling.  Sterling is not in
violation of any of the provisions of its Articles of Incorporation, its Bylaws,
or any regulations governing them.


2.7           Capitalization.


(a)     The authorized equity of Sterling consists of one thousand (1,000)
shares of common stock, all of which are issued and outstanding.


(b)     To the knowledge of the Stockholders, (i) all outstanding Sterling
Shares have been duly authorized and validly issued and are fully paid and
non-assessable and are not subject to preemptive rights created under Florida
law, its Articles of Incorporation, its Bylaws, or any regulations governing
them, or any agreement or document to which Sterling is a party or by which it
or its assets are bound, (ii) all outstanding Sterling Shares have been issued
and granted in compliance with all applicable securities law and other legal
requirements and all requirements set forth in applicable agreements or
instruments, and (iii) none of the outstanding Sterling Shares is unvested or is
subject to a repurchase option, risk of forfeiture or other condition providing
that the Sterling Shares may be forfeited or repurchased by Sterling or
otherwise vest upon termination of a Stockholder’s or grantee’s employment,
directorship or other relationship with Sterling under the terms of any
restricted stock agreement or other agreement with Sterling.


 
5

--------------------------------------------------------------------------------

 
(c)      Other than the Sterling Shares, there are no outstanding (i) shares of
equity or voting securities of Sterling, (ii) securities of Sterling convertible
into or exchangeable for shares of capital stock or voting securities of
Sterling or (iii) options or other rights to acquire from Sterling, or other
obligation of Sterling to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of Sterling.  There are no registration rights, and there is no
voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which Sterling is a party.  There are no outstanding
obligations of Sterling to repurchase, redeem or otherwise acquire any shares.


2.8           Financial Statements.


The Sterling Stockholders acknowledges that the books and records of Sterling
fairly and correctly set out and disclose in all material respects, in
accordance with generally accepted accounting principles (“GAAP”), the financial
position of Sterling as at the date hereof, and all material financial
transactions of the Sterling have been accurately recorded in such books and
records.  However, completion of an audit of said books and records, and
accompanying pro forma financial statements, shall be required to be disclosed
in an amended Form 8-K filing with the Securities and Exchange Commission
(“SEC”) within seventy-one (71) days from the filing of the Form 8-K (which must
be filed within four (4) business days of the Closing).


2.9           No Undisclosed Material Liabilities.


There are no liabilities of Sterling of any kind whatsoever, whether accrued,
contingent, absolute, determined or determinable, and no existing condition,
situation or set of circumstances which could reasonably result in such a
liability, other than:


(a)           liabilities recorded in full or reserved for; and


(b)           liabilities incurred in the ordinary course of the business of
Sterling consistent with past practice, none of which has or may reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, results of operations, or financial condition of Sterling.


2.10           Litigation.


There is no action, suit, investigation or proceeding (or to the Sterling
Stockholders knowledge any basis therefor) pending against, or to the knowledge
of the Sterling Stockholders, threatened against or affecting, the Stockholders,
Sterling or any of their respective properties before any court or arbitrator or
any governmental body, agency or official which, individually or in the
aggregate, if determined or resolved adversely in accordance with the
plaintiff’s demands, could reasonably be expected to have a material adverse
effect on the business, results of operations, or financial condition of
Sterling or which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.


 
6

--------------------------------------------------------------------------------

 
2.11           Absence of Liens and Encumbrances; Title to Properties.


Sterling has good, valid and marketable title to all properties and assets used
in the conduct of its business free of all liens, mortgages, pledges, charges,
security interests, encumbrances or other adverse claims of any kind, except as
set forth in its financial statements, including, but not limited to, the
following:


(a)           48 foot Fairline Yacht with a fair market value of one million
three hundred fifty thousand dollars ($1,350,000.00) (title in the name of Glenn
and Arlene McMachen, individually)


(b)           35 foot Jupiter Yacht with a fair market value of three hundred
thousand dollars ($300,000.00) (title in the name of Glenn and Arlene McMachen,
individually).  This boat is current under contract to be sold not later than
March 31, 2010.


(c)           Customer List.  Such list includes: the previously sold prospects
of the aforementioned yachts and other vessels during the course of the last 30
years Stockholders have been doing business as yacht brokers or their family
members; and all vendor, dealer, manufacture relationships formed during the
course of the last 30 years to the present, with whom Stockholders did business.


2.12           Intellectual Property.


Sterling has good and valid title to and ownership of all Intellectual Property
(defined herein as trade marks, trade names or copyrights, patents, domestic or
foreign) necessary for its business and operations, including, but not limited
to, Sterling’s family name (McMachen).  There are no outstanding options,
licenses or agreements of any kind to which Sterling is a party or by which it
is bound relating to any Intellectual Property, whether owned by Sterling or
another person. To the knowledge of the Sterling, the business of Sterling as
formerly and presently conducted did not and does not conflict with or infringe
upon any Intellectual Property right, owned or claimed by another.


2.13           Compliance with Laws and Court Orders.


(a)           Sterling is not in violation of, and to the knowledge of the
Stockholders is not under investigation with respect to and has not been
threatened to be charged with or given notice of any violation of, any
applicable law, rule, regulation, judgment, injunction, order or decree, except
for violations that have not had and could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
results of operations or financial condition of Sterling.


(b)           To the knowledge of the Stockholders, each executive officer and
director of Sterling has complied with all applicable laws in connection with or
relating to actions within the scope of Sterling’s business, except where the
failure to comply would not be material to Sterling.  No executive officer or
director of Sterling is a party to or the subject of any pending or threatened
suit, action, proceeding or investigation by any governmental entity that would
have a material adverse effect on the business, results of operations or
financial condition of Sterling.


 
7

--------------------------------------------------------------------------------

 
2.14           Material Contracts.


Sterling is not a party to or bound by any Contract (as defined below) that (a)
is a material contract, or (b) materially limits or otherwise materially
restricts Sterling or that would, after the Closing, materially limit or
otherwise materially restrict TGLN   or any of its subsidiaries or any successor
thereto, from engaging or competing in any material line of business in any
geographic area or that contains most favored nation pricing provisions or
exclusivity or non-solicitation provisions with respect to customers.  As used
herein, “Contract” shall mean any written or oral agreement, contract,
commitment, lease, license, contract, note, bond, mortgage, indenture,
arrangement or other instrument or obligation.  Sterling is not in, or has
received notice of, any violation of or default under (or any condition which
with the passage of time or the giving of notice would cause such a violation of
or default under) any Contract or any other Contract to which it is a party or
by which it or any of its properties or assets is bound, except for violations
or defaults that would not have a material adverse effect on the business,
results of operations or financial condition of Sterling or, after giving effect
to the Closing, TGLN or any of its subsidiaries.


2.15           Taxes.


(a)  Sterling has timely filed all tax returns required to be filed on or before
the Closing and all such tax returns are true, correct and complete in all
respects. Sterling has paid in full on a timely basis all taxes owed by it,
whether or not shown on any tax return, except where the failure to file such
return or pay such taxes would not have a material adverse effect.  No claim has
ever been made by any authority in any jurisdiction where Sterling does not file
tax returns that Sterling may be subject to taxation in that jurisdiction.


(b)  There are no ongoing examinations or claims against Sterling for taxes, and
no notice of any audit, examination or claim for taxes, whether pending or
threatened, has been received. Sterling has not waived or extended the statute
of limitations with respect to the collection or assessment of any tax.


2.16           Interested Party Transactions.


No officer, director or stockholder of Sterling or any “affiliate” (as such term
is defined in Rule 405 under the Securities Act) of any such person or Sterling
has or has had, either directly or indirectly, (a) an interest in any person
that (i) furnishes or sells services or products that are furnished or sold or
are proposed to be furnished or sold by Sterling other than Sterling, or (ii)
purchases from or sells or furnishes to Sterling any goods or services, or (b) a
beneficial interest in any contract or agreement to which Sterling is a party or
by which it may be bound or affected (other than routine compensation and
expense reimbursement programs in the ordinary course of business).


 
8

--------------------------------------------------------------------------------

 
ARTICLE THREE:   REPRESENTATIONS AND WARRANTIES OF TGLN


TGLN represents and warrants that:


3.1           Validity of Transaction.


TGLN has all requisite power and authority to execute, deliver, and perform this
Agreement and to issue and sell to the Stockholders the TGLN Shares.  All
necessary corporate proceedings of TGLN have been duly taken to authorize the
execution, delivery, and performance of this Agreement, and the issuance and
sale to the Stockholders of the TGLN Shares.  This Agreement has been duly
authorized, executed, and delivered by TGLN, is the legal, valid, and binding
obligation of TGLN, and is enforceable as to TGLN in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, or other similar
laws affecting creditors’ rights generally, and subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).  No consent, authorization, approval, order, license,
certificate, or permit of or from, or declaration or filing with, any federal,
state, local, or other governmental authority or of any court or other tribunal
is required by TGLN for the execution, delivery, or performance of this
Agreement by TGLN, except as would not affect the ability of TGLN to perform any
of its material obligations under this Agreement.  No consent of any party to
any contract, agreement, instrument, lease, license, arrangement, or
understanding to which TGLN is a party, or by which any of its properties or
assets is bound, is required for the execution, delivery, or performance by TGLN
of this Agreement, except for such consents as have been obtained at or prior to
the date of this Agreement, and except as would not affect the ability of TGLN
to perform any of its material obligations under this Agreement.  The execution,
delivery, and performance of this Agreement by TGLN will not violate, result in
a breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under
any contract, agreement, instrument, lease, license, arrangement, or
understanding to which TGLN is a party, or violate or result in a breach of any
term of the Articles of Incorporation or By-laws of TGLN, or violate, result in
a breach of, or conflict with any law, rule, regulation, order, judgment, or
decree binding on TGLN or to which any of its operations, business, properties,
or assets is subject, except as would not affect the ability of TGLN to perform
any of its material obligations under this Agreement.  The shares of TGLN Common
Stock have been duly authorized and, upon receipt by the Stockholders from TGLN
of the stock certificates representing the TGLN Shares being sold pursuant to
this Agreement, will be validly issued, fully paid, and nonassessable, will not
have been issued in violation of any preemptive right of stockholders or rights
of first refusal, and the Stockholders will have good title to the TGLN Shares,
free and clear of all liens, security Shares, pledges, charges, encumbrances,
stockholders agreements, and voting trusts (other than any created by the
Stockholders).


3.2           Finder or Broker.


Neither TGLN nor any person acting on behalf of TGLN has negotiated with any
finder, broker, intermediary, or similar person in connection with the
transaction contemplated herein.


 
9

--------------------------------------------------------------------------------

 
3.3           Accredited Investor.


TGLN is a “sophisticated investor,” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.


3.4           Investment Intent.


TGLN is acquiring the Sterling Shares for its own account for investment and not
with a view to, or for sale in connection with, any public distribution thereof
in violation of the Securities Act.  TGLN understands that it must bear the
economic risk of its investment in Sterling for an indefinite period of time,
and the Sterling Shares being purchased from the Stockholders cannot be sold
unless registered under the Securities Act and qualified under state securities
laws, unless an exemption from such registration and qualification is available.


3.5           Full Disclosure.


All documents filed by TGLN pursuant to the Securities Exchange Act of 1934, as
amended (“Exchange Act”), since December 31, 2003 (“TGLN Exchange Act
Documents”) (i) were prepared in accordance with the requirements of the
Exchange Act and the rules and regulations thereunder, (ii) did not at the time
they were filed contain any untrue statement of a material fact, and (iii) did
not at the time they were filed omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  The TGLN Exchange Act Documents do not omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  So far as TGLN is
aware, from the date as of which information is given in the most recent report
filed by TGLN under the Exchange Act to the date of this Agreement, there has
not been any material adverse change in, or any adverse development which
materially affects, the business, results of operations, or financial condition
of TGLN and its subsidiaries taken as a whole.


3.6
Other Stockholders.



TGLN has not entered into any other agreement, other than this Agreement with
the Stockholders, with respect to the acquisition of Sterling Shares by TGLN.


3.7           TGLN’s Corporate Existence.


TGLN is a corporation duly incorporated, validly existing and in good standing
under the laws of Nevada and has all corporate powers and all governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted.  TGLN is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not, individually or in the aggregate, be materially adverse
to the business of TGLN.  TGLN is not in violation of any of the provisions of
its Articles of Incorporation or its Bylaws.


 
10

--------------------------------------------------------------------------------

 
3.8           Capitalization.


(a)           As of the date of this Agreement, the authorized capital stock of
TGLN consists of five billion (5,000,000,000) shares of TGLN common stock.  As
of the date of this Agreement, there are five hundred sixty-five million six
hundred fifty-two thousand eight hundred eighty-two (565,652,882) shares of TGLN
common stock issued and outstanding.


(b)           All outstanding shares of capital stock of TGLN have been duly
authorized and validly issued and are fully paid and non-assessable and are not
subject to preemptive rights created under Nevada, the Articles of Incorporation
or Bylaws of TGLN or any agreement or document to which TGLN is a party or by
which it or its assets are bound.   All outstanding shares of capital stock of
TGLN have been issued and granted in compliance with all applicable securities
law and other legal requirements and all requirements set forth in applicable
agreements or instruments.   None of the outstanding TGLN Securities (as defined
below) is unvested or is subject to a repurchase option, risk of forfeiture or
other condition providing that such TGLN Securities may be forfeited or
repurchased by TGLN or otherwise vest upon termination of stockholder’s or
grantee’s employment, directorship or other relationship with TGLN or a TGLN
Subsidiary (as defined below) under the terms of any restricted stock agreement
or other agreement with TGLN.  No TGLN debt has voting rights.  As used herein,
“TGLN Subsidiary” shall mean any entity of which securities or other ownership
Shares having ordinary voting power to elect a majority of the board or
directors or other persons performing similar functions are at the time directly
or indirectly owned by TGLN.


(c)           Except as set forth in this Section, there are no outstanding (i)
shares of capital stock or voting securities of TGLN, (ii) securities of TGLN
convertible into or exchangeable for shares of capital stock or voting
securities of TGLN or (iii) options or other rights to acquire from TGLN, or
other obligation of TGLN to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of TGLN (the items in clauses (a), (b) and (c) of this Section 3.8
being referred to collectively as the “TGLN Securities”).  There are no
registration rights and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreement or understanding to which TGLN or any of
TGLN’s Subsidiaries is a party or by which it is bound with respect to any TGLN
Securities.  There are no outstanding obligations of TGLN or any TGLN Subsidiary
to repurchase, redeem or otherwise acquire any TGLN Securities.


3.9           Litigation.


There is no action, suit, investigation or proceeding (or to TGLN’s knowledge
any basis therefor) pending against, or to the knowledge of TGLN, threatened
against or affecting, TGLN or any TGLN Subsidiary or any of their respective
properties before any court or arbitrator or any governmental body, agency or
official which, individually or in the aggregate, if determined or resolved
adversely in accordance with the plaintiff’s demands, could reasonably be
expected to have a material adverse effect on the business, results of
operations, or financial condition of TGLN and its subsidiaries taken as a whole
or which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.


 
11

--------------------------------------------------------------------------------

 
3.10           Compliance with Laws and Court Orders.


(a)           Neither TGLN nor any TGLN Subsidiary is in violation of, and has
not since December 31, 2003 violated, and to the knowledge of TGLN is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any applicable law, rule, regulation,
judgment, injunction, order or decree, except for violations that have not had
and could not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the business, results of operations or financial
condition of TGLN and its subsidiaries taken as a whole.


(b)           TGLN and each of its officers and directors have complied in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002.  TGLN has disclosed all of the information required to be disclosed by
TGLN pursuant to the certification requirements contained in Form 10-K and Form
10-Q under the Exchange Act.  Since the enactment of Sarbanes-Oxley, neither
TGLN nor any of its Affiliates has made any loans to any executive officer or
director of TGLN.


(c)           Each executive officer and director of TGLN has complied with all
applicable laws in connection with or relating to actions within the scope of
TGLN’s business, except where the failure to comply would not be material to
TGLN.  No executive officer or director of TGLN is a party to or the subject of
any pending or threatened suit, action, proceeding or investigation by any
governmental entity that would have a material adverse effect on the business,
results of operations or financial condition of TGLN and its subsidiaries taken
as a whole, except as disclosed in TGLN Exchange Act Documents.


3.11           Financial Statements.


The audited consolidated financial statements and unaudited consolidated interim
financial statements of TGLN included in TGLN’s filings under the Exchange Act
(collectively, “TGLN Financial Statements”) (a) were prepared in accordance with
and accurately reflect in all material respects, TGLN’s books and records as of
the times and for the periods referred to therein, (b) complied in all material
respects with applicable accounting requirements and the  published rules and
regulations of the SEC with respect thereto in effect during the periods
included and (c) fairly present in all material respects, in conformity with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto and except in the unaudited financial statements as may be permitted by
Form 10-Q), the consolidated financial position of TGLN and its consolidated
subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows for the periods then ended (subject to normal year end
adjustments in the case of any unaudited interim financial statements which were
not and are not expected to be material to TGLN).


 
12

--------------------------------------------------------------------------------

 
3.12           No Undisclosed Material Liabilities.


There are no liabilities of TGLN or any TGLN Subsidiary of any kind whatsoever,
whether accrued, contingent, absolute, determined or determinable, and no
existing condition, situation or set of circumstances which could reasonably
result in such a liability, other than:


(a)           liabilities recorded in full or reserved for in the unaudited
financial statements included in the TGLN Exchange Act Documents filed with
respect to the periods ended September 30, 2009 (“TGLN Balance Sheet Date”); and


(b)           liabilities incurred in the ordinary course of the business of
TGLN consistent with past practice since the TGLN Balance Sheet Date, none of
which has or may reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, results of operations, or
financial condition of TGLN and its subsidiaries taken as a whole.  In this
regard, at Closing TGLN shall provide to Stockholders a current list of
creditors of TGLN.


ARTICLE FOUR:  COVENANTS OF STOCKHOLDERS AND STERLING


4.1           Fulfillment of Closing Conditions.


At and prior to the Closing, the Stockholders shall cause Sterling to use
commercially reasonable efforts to fulfill the conditions specified in this
Agreement.  In connection with the foregoing, the Stockholders shall (a) refrain
from any actions that would cause any of their representations and warranties to
be inaccurate in any material respect as of the Closing, (b) execute and deliver
the applicable agreements and other documents referred to herein, (c) comply in
all material respects with all applicable laws in connection with its execution,
delivery and performance of this Agreement and the transactions, (d) use
commercially reasonable efforts to obtain in a timely manner all necessary
waivers, consents and approvals required under any laws, contracts or otherwise,
and (e) use commercially reasonable efforts to take, or cause to be taken, all
other actions and to do, or cause to be done, all other things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions.
 
4.2           Access to Information.


From the date of this Agreement to the Closing, the Stockholders shall provide
to TGLN and its officers, employees, counsel, accountants and other
representatives access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to
Sterling as the other party may reasonably request.  TGLN shall not use such
information for purposes other than in connection with the transactions
contemplated by this Agreement.


 
13

--------------------------------------------------------------------------------

 
4.3           No Solicitation.


From and after the date hereof until the earlier of the Termination Date or the
date of termination of this Agreement pursuant to Section 13, without the prior
written consent of the TGLN, the Stockholders shall not, and shall not authorize
or permit their representatives to, directly or indirectly, solicit, initiate or
encourage (including by way of furnishing information) or take any other action
to facilitate knowingly any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to an Acquisition Proposal
(defined below) from any person, or engage in any discussion or negotiations
relating thereto or accept any Acquisition Proposal.  If the Stockholders
receive any such inquiries, offers or proposals, the Stockholders shall (a)
notify TGLN orally and in writing of any such inquiries, offers or proposals
(including the terms and conditions of any such proposal and the identity of the
person making it), within forty-eight (48) hours of the receipt thereof, (b)
keep TGLN informed of the status and details of any such inquiry, offer or
proposal, and (c) give TGLN five (5) days’ advance notice of any agreement to be
entered into with, or any information to be supplied to, any person making such
inquiry, offer or proposal.  As used herein, “Acquisition Proposal” means a
proposal or offer (other than pursuant to this Agreement) for a tender or
exchange offer, merger, consolidation or other business combination involving
any or any proposal to acquire in any manner a substantial equity interest in,
or all or substantially all of the assets of Sterling.  Notwithstanding the
foregoing, the Stockholders shall remain free to participate in any discussions
or negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner, any effort or attempt by any
person to do or seek any of the foregoing to the extent their fiduciary duties
may require.


4.4           Confidentiality.


The Stockholders agree that after receipt (a) all information received by TGLN
pursuant to this Agreement and (b) any other information that is disclosed by
TGLN shall be considered confidential information until such time as such
information otherwise becomes publicly available.  The Stockholders further
agrees that they shall hold all such confidential information in confidence and
shall not disclose any such confidential information to any third party except
as required by law or regulation (including the listing rules); provided that to
the extent possible TGLN shall have been provided with reasonable notice and the
opportunity to seek a protective order to the extent possible prior to such
disclosure, other than its counsel or accountants nor shall it use such
confidential information for any purpose other than its investment in TGLN;
provided, however, that the foregoing obligation to hold in confidence and not
to disclose confidential information shall not apply to any information that (1)
was  known to the public prior to disclosure by TGLN, (2) becomes known to the
public through no fault of the Stockholders, (3) is disclosed to Sterling on a
non-confidential basis by a third party having a legal right to make such
disclosure or (4) is independently developed by Sterling.


4.5           Transfer of Assets and Business.


The Stockholders shall, and shall cause Sterling to, take such reasonable steps
as may be necessary or appropriate, in the judgment of TGLN, so that TGLN shall
be placed in actual possession and control of all of the assets and the business
of Sterling, and Sterling shall be owned and operated as a wholly owned
subsidiary of TGLN.


 
14

--------------------------------------------------------------------------------

 
4.6           Disclosure of Fundraising.


The Stockholders shall disclose to TGLN any fund raising activities, which shall
occur prior to the Closing.  Further, the Stockholders shall assure that all
regulations, rules and laws governing such fundraising are complied with and
that such funds will only be used in the furtherance of Sterling’s corporate
purpose and business plan.  Prior written approval of TGLN is required to use
funds for any other purposes.


ARTICLE FIVE:  COVENANTS OF TGLN


5.1           Fulfillment of Closing Conditions.


At and prior to the Closing, TGLN shall use commercially reasonable efforts to
fulfill the conditions specified in this Agreement to the extent that the
fulfillment of such conditions is within its control.  In connection with the
foregoing, TGLN shall (a) refrain from any actions that would cause any of its
representations and warranties to be inaccurate in any material respect as of
the Closing, (b) execute and deliver the applicable agreements and other
documents referred to herein, (c) comply in all material respects with all
applicable laws in connection with its execution, delivery and performance of
this Agreement and the transactions, (d) use commercially reasonable efforts to
obtain in a timely manner all necessary waivers, consents and approvals required
under any laws, contracts or otherwise, and (e) use commercially reasonable
efforts to take, or cause to be taken, all other actions and to do, or cause to
be done, all other things reasonably necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions.


5.2           Access to Information.


From the date of this Agreement to the Closing, TGLN shall cause the company to
provide to the Stockholders and their employees, counsel, accountants and other
representatives access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to
TGLN as the other party may reasonably request.  The Stockholders shall not use
such information for purposes other than in connection with the transactions
contemplated by this Agreement.


5.3           Confidentiality.


TGLN agrees that after receipt (a) all information received by it pursuant to
this Agreement and (b) any other information that is disclosed by the
Stockholders to it shall be considered confidential information until such time
as such information otherwise becomes publicly available.  TGLN further agrees
that it shall hold all such confidential information in confidence and shall not
disclose any such confidential information to any third party except as required
by law or regulation (including the listing rules); provided that to the extent
possible the Stockholders shall have been provided with reasonable notice and
the opportunity to seek a protective order to the extent possible prior to such
disclosure, other than its counsel or accountants nor shall it use such
confidential information for any purpose other than its investment in Sterling;
provided, however, that the foregoing obligation to hold in confidence and not
to disclose confidential information shall not apply to any information that (1)
was known to the public prior to disclosure by the Stockholders, (2) becomes
known to the public through no fault the Stockholders, (3) is disclosed to TGLN
on a non-confidential basis by a third party having a legal right to make such
disclosure or (4) is independently developed by TGLN.


 
15

--------------------------------------------------------------------------------

 
5.4   Disclosure of Fundraising.


TGLN shall disclose to the Stockholders any fund raising activities, which shall
occur prior to the Closing.  Further, TGLN shall assure that all regulations,
rules and laws governing such fundraising are complied with and that such funds
will only be used in the furtherance of TGLN’s corporate purpose and business
plan.  Prior written approval of the Stockholders shall be required to use funds
for any other purposes.


ARTICLE SIX:  MUTUAL COVENANTS


6.1           Disclosure of Certain Matters.


The Stockholders on the one hand, and TGLN, on the other hand, shall give TGLN
and the Stockholders, respectively, prompt notice of any event or development
that occurs prior to the Closing that (a) had it existed or been known on the
date hereof would have been required to be disclosed by such party under this
Agreement, (b) would cause any of the representations and warranties of such
party contained herein to be inaccurate or otherwise misleading, except as
contemplated by the terms hereof, or (c) gives any such party any reason to
believe that any of the conditions set forth in this Agreement will not be
satisfied prior to the Termination Date.


6.2           Public Announcements.


The Stockholders and TGLN shall consult with each other before issuing any press
release or making any public statement with respect to this Agreement and the
transactions and, except as may be required by applicable law or regulation, a
party hereto shall not issue any such press release or make any such public
statement without the consent of the other party hereto.


6.3           Confidentiality.


If the transactions are not consummated, each party shall treat all information
obtained in its investigation of another party or any affiliate thereof, and not
otherwise known to them or already in the public domain, as confidential and
shall not use or otherwise disclose such information to any third party except
as required by law or regulation (including the listing rules), and shall return
to such other party or affiliate all copies made by it or its representatives of
confidential information provided by such other party or affiliate.


ARTICLE SEVEN:  CONDITIONS PRECEDENT TO OBLIGATIONS
OF STOCKHOLDERS AND STERLING


All obligations of the Stockholders and Sterling to consummate the Transactions
are subject to the satisfaction prior thereto of each of the following
conditions:


 
16

--------------------------------------------------------------------------------

 
7.1           Representations and Warranties.


The representations and warranties of TGLN contained in this Agreement shall be
true and correct on the date hereof and (except to the extent such
representations and warranties speak as of an earlier date) shall also be true
and correct on and as of the Closing with the same force and effect as if made
on and as of the Closing.


7.2           Agreements, Conditions and Covenants.


TGLN shall have performed or complied with all agreements, conditions and
covenants required by this Agreement to be performed or complied with by it on
or before the Closing.


7.3           Legality.


No law or court order shall have been enacted, entered, promulgated or enforced
by any court or governmental authority that is in effect and has the effect of
making the purchase and sale of the assets illegal or otherwise prohibiting the
consummation of such purchase and sale.


ARTICLE EIGHT:  CONDITIONS PRECEDENT TO OBLIGATIONS OF TGLN


All obligations of TGLN to consummate the transactions are subject to the
satisfaction (or waiver) prior thereto of each of the following conditions:


8.1           Representations and Warranties.


The representations and warranties of the Stockholders contained in this
Agreement shall be true and correct on the date hereof and (except to the extent
such representations and warranties speak as of an earlier date) shall also be
true and correct on and as of the Closing, except for changes contemplated by
this Agreement, with the same force and effect as if made on and as of the
Closing.


8.2           Agreements, Conditions and Covenants.


The Stockholders shall have performed or complied in all material respects with
all agreements, conditions and covenants required by this Agreement to be
performed or complied with by them on or before the Closing.


8.3           Legality.


No law or court order shall have been enacted, entered, promulgated or enforced
by any court or governmental authority that is in effect and (a) has the effect
of making the purchase and sale of the assets illegal or otherwise prohibiting
the consummation of such purchase and sale or  (b) has a reasonable likelihood
of causing a material adverse effect.


 
17

--------------------------------------------------------------------------------

 
ARTICLE NINE:  POST-CLOSING OBLIGATIONS


The Stockholders shall cause an audit, and accompanying pro forma financial
statements, of Sterling to be completed within seventy-one (71) days of the
filing of the Form 8-K disclosing the transaction represented by this Agreement
to comply with applicable provisions of Regulation S-X in connection with the
acquisition of one company by another.


ARTICLE TEN:  SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; INDEMNIFICATION


10.1           Nature and Survival.


The covenants, representations and warranties of the parties hereunder and all
documents delivered pursuant hereto shall survive the Closing for a period of
twelve (12) months following the Closing and all inspections, examinations or
audits on behalf of the parties whether conducted before or after the Closing.


10.2           Stockholders and Sterling Indemnification.


(a)
Subject to Section 10.3, each Stockholder agrees to indemnify and hold harmless
TGLN against and in respect of its pro rata share (determined on the basis of
the percentage of the total number of shares of TGLN Shares that were issued to
such Stockholder) of any and all Damages.  “Damages,” as used herein, shall
include any claim, action, demand, loss, cost, expense, liability (joint or
several), penalty and other damage, including, without limitation, reasonable
counsel fees and other costs and expenses reasonably incurred in investigation
or in attempting to avoid the same or oppose the imposition thereof or in
enforcing this indemnity, resulting to TGLN from (i) any inaccurate
representation made by or on behalf of Sterling or a Stockholder in this
Agreement or any certificate or other document referenced in, this Agreement and
delivered pursuant hereto, (ii) the breach of any of the warranties or
agreements made by or on behalf of Sterling or a Stockholder in this Agreement
or any certificate or other document referenced in this Agreement and delivered
pursuant hereto, or (iii) the breach or default in the performance by a
Stockholder of any of the obligations to be performed by any of them hereunder.



(b)
If any claim shall be asserted against TGLN by a third party for which TGLN
intends to seek indemnification from the Stockholders under this Section 10.2,
TGLN shall given written notice to the Stockholders of the nature of the claim
asserted within forty-five (45) days after any executive officer of TGLN learns
of the assertion thereof and determines that TGLN may have a right of
indemnification with respect thereto, but the failure to give this notice will
not relieve the Stockholders of any liability hereunder in respect of this
claim.  TGLN shall have the exclusive right to conduct, through counsel of its
own choosing, which counsel is approved by the Stockholders (which approval may
not be unreasonably withheld), the defense of any such claim or action, and may
compromise or settle such claims or actions with the prior consent of the
Stockholder Representative (which shall not be unreasonably withheld).



 
18

--------------------------------------------------------------------------------

 
10.3           Satisfaction of Stockholders and Sterling Indemnification.


(a)
Any Damages incurred, paid or borne by TGLN for which it is entitled to
indemnification from any Stockholder under this Section shall be satisfied, in
whole or in part, solely by such Stockholder delivering to TGLN for
cancellation, shares of TGLN Common Stock, without further recourse to any
Stockholder; provided, however, that each Stockholder’s indemnification
obligation shall be unlimited (and shall be satisfied by a cash payment to the
extent that TGLN Shares are insufficient) with respect to Damages arising out of
the intentional fraud of such Stockholder.  In the event that any Stockholder
elects to return TGLN Shares to satisfy any indemnification obligation, each
such TGLN Shares shall be valued at its Current Market Value (as defined below)
as of the date such shares are tendered to TGLN.  Such Seller shall also pay or
reimburse TGLN for the out-of-pocket expenses (including without limitation any
fees payable to the transfer agent of the shares) of canceling such returned
shares.



(b)
“Current Market Value” of the TGLN Common Stock as of a particular date shall
mean the average of the price of a share of TGLN Shares, determined on the basis
of the last reported sales price on the Over-the-Counter Bulletin Board for the
ten (10) consecutive trading days preceding such date (“Measurement Days”); or,
if such shares are not traded on the Over-the-Counter Bulletin Board, the
Current Market Value will be determined by an independent reputable valuation
and appraisal company mutually agreed upon by TGLN and the Stockholders (which
appraiser shall be instructed to disregard any minority interest discount), and
if no agreement can be reached within a thirty (30)-day period, by the average
of the two Current Market Values as determined by independent reputable
valuation and appraisal companies retained by each of TGLN and the Stockholders;
provided, however, that the aggregate fees and expenses of any such independent
valuation and appraisal company or companies shall be shared evenly between
TGLN, on the one hand, and the Stockholders, on the other.



10.4           TGLN Indemnification.


(a)
Subject to subsection (b) below, TGLN shall indemnify and hold the Stockholders
and Sterling harmless against and in respect of all Stockholders and Sterling
Damages.  “Stockholders and Sterling Damages” shall mean any claim, action,
demand, loss, cost, expense, liability (joint or several), penalty and other
damage, including, without limitation, reasonable counsel fees, and other costs
and expenses reasonably incurred in investigating or in attempting to avoid the
same or oppose the imposition thereof or in enforcing this indemnity, resulting
to a Stockholder from (i) any inaccurate representation made by TGLN in this
Agreement or any certificate or other document referenced in this Agreement and
delivered by it pursuant hereto, (ii) breach of any of the warranties or
agreements made by TGLN in this Agreement or any certificate or other document
referenced in this Agreement and delivered by it pursuant hereto, or (iii)
breach or default in the performance by TGLN of any of the obligations to be
performed by TGLN hereunder.  TGLN agrees to pay or reimburse the Stockholders
for any payment made or amount payable or loss suffered or incurred by the
Stockholders at any time from and after the Closing in respect of any
Stockholder Damages to which the foregoing indemnity relates.



 
19

--------------------------------------------------------------------------------

 
(b)
If any claim shall be asserted against the Stockholders and/or Sterling by a
third party for which the Stockholders and/or Sterling intend to seek
indemnification from TGLN under this Section 10.4, the Stockholders shall given
written notice to TGLN of the nature of the claim asserted within forty-five
(45) days after the Stockholders learn of the assertion thereof and determines
that the Stockholders and/or Sterling may have a right of indemnification with
respect thereto, but the failure to give this notice will not relieve TGLN of
any liability hereunder in respect of this claim.  the Stockholders and/or
Sterling shall have the exclusive right to conduct, through counsel of their own
choosing, which counsel is approved by TGLN (which approval may not be
unreasonably withheld), the defense of any such claim or action, and may
compromise or settle such claims or actions with the prior consent of TGLN
(which shall not be unreasonably withheld).

 
10.5           Satisfaction of TGLN Indemnification.


Any Stockholder Damages incurred, paid or borne by a Stockholder and/or Sterling
for which it is entitled to indemnification from TGLN under this Section shall
be satisfied, in whole or in part, solely by TGLN delivering to the
Stockholders, additional shares of TGLN common stock up to an aggregate maximum
for all Stockholders of ten percent (10%) of the amount of TGLN Shares delivered
on the Closing, without further recourse to TGLN; provided, however, that TGLN’s
indemnification obligation shall be unlimited with respect to Stockholder
Damages arising out of the common-law fraud of TGLN.  In the event that TGLN
elects to deliver shares of TGLN common stock to satisfy any indemnification
obligation, each such share of TGLN common stock shall be valued at its Current
Market Value as of the date such shares are tendered by TGLN.


10.6           John Fleming Indemnification.


As part of this Agreement TGLN, by and through Board Member John Fleming, shall
indemnify the Stockholders and Sterling regarding any debts of TGLN that
existing on the date of this Agreement.


ARTICLE ELEVEN:  TERMINATION


11.1           Grounds for Termination.


This Agreement may be terminated at any time before the Closing:


(a)  By mutual written consent of the Stockholders and TGLN;


(b)  By the Stockholders or TGLN; provided, however, that the right to terminate
this Agreement shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur;


 
20

--------------------------------------------------------------------------------

 
(c)  By the Stockholders or TGLN if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a court order (which court order the parties shall use commercially
reasonable efforts to lift) that permanently restrains, enjoins or otherwise
prohibits the transactions, and such court order shall have become final and
non-appealable;


(d)  By TGLN, if the Stockholders shall have breached, or failed to comply with,
any of its obligations under this Agreement or any representation or warranty
made by the Stockholders shall have been incorrect when made, and such breach,
failure or misrepresentation is not cured within twenty (20) days after notice
thereof, including failure to keep the TGLN current in its filings and honor
existing agreements; and


(e)  By the Stockholders, if TGLN shall have breached, or failed to comply with
any of its obligations under this Agreement or any representation or warranty
made by it shall have been incorrect when made, and such breach, failure or
misrepresentation is not cured within twenty (20) days after notice thereof, and
in either case, any such breaches, failures or misrepresentations, individually
or in the aggregate, results or would reasonably be expected to affect
materially and adversely the benefits to be received by the Stockholders
hereunder.


11.2           Effect of Termination.


If this Agreement is terminated pursuant to Section 13.1, the agreements
contained in Section 6.3 shall survive the termination hereof and any party may
pursue any legal or equitable remedies that may be available if such termination
is based on a breach of another party.


ARTICLE TWELVE:  MISCELLANEOUS PROVISIONS


12.1           Expenses.


Each party shall pay all costs and expenses incurred or to be incurred by it in
negotiating and preparing this Agreement and in signing and carrying out the
transactions contemplated by this Agreement.


12.2           Entire Agreement; Amendment.


This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  This Agreement supersedes all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement may be amended, modified or supplemented only by a
written instrument duly executed by each of the parties hereto.


 
21

--------------------------------------------------------------------------------

 
12.3           Benefits; Successors.


This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, legal representatives, successors and
permitted assigns of the parties.  Nothing in this Agreement shall confer any
rights upon any person other than the Stockholders and TGLN and their respective
heirs, legal representatives, successors and permitted assigns.


12.4           Assignment; Waiver.


No party hereto shall assign this Agreement or any right, benefit or obligation
hereunder.  Any term or provision of this Agreement may be waived at any time by
the party entitled to the benefit thereof by a written instrument duly executed
by such party.  However, failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.


12.5           Further Assurances.


At and after the Closing, the Stockholders and TGLN shall execute and deliver
any and all documents and take any and all other actions that may be deemed
reasonably necessary by their respective counsel to complete the transactions.


12.6           Rights Cumulative; Waivers.


The rights of each of the parties under this Agreement are cumulative.  The
rights of each of the parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing.  Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.


12.7           Interpretation.


Unless the context of this Agreement clearly requires otherwise, (a) references
to the plural include the singular, the singular the plural, the part the whole,
(b) references to any gender include all genders, (c) “or” has the inclusive
meaning frequently identified with the phrase “and/or,” (d) “including” has the
inclusive meaning frequently identified with the phrase "but not limited to" and
(e) references to “hereunder” or “herein” relate to this Agreement.  The section
and other headings contained in this Agreement are for reference purposes only
and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection, Schedule and Exhibit
references are to this Agreement unless otherwise specified.  Each accounting
term used herein that is not specifically defined herein shall have the meaning
given to it under GAAP.  Any reference to a party’s being satisfied with any
particular item or to a party's determination of a particular item presumes that
such standard will not be achieved unless such party shall be satisfied or shall
have made such determination in its sole or complete discretion.


 
22

--------------------------------------------------------------------------------

 
12.8           Severability.


If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.


12.9           Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be binding as of the date first written above, and all of which shall constitute
one and the same instrument.  Each such copy shall be deemed an original.


12.10         Notices.


All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered or sent by mail, facsimile message
or Federal Express or other delivery service.  Any notices shall be deemed given
upon the earlier of the date when received at, or the third day after the date
when sent by registered or certified mail or the day after the date when sent by
Federal Express to, the address or fax number set forth below, unless such
address or fax number is changed by notice to the other party hereto:


If to Stockholders and Sterling:


Sterling Yacht Sales, Inc.
2351 N.E. 48th Court
Lighthouse Point, Florida 33064
Attention: Glenn W. McMachen, Sr., President
Telephone: (954) 257-5870
Facsimile: (954) 420-0068


If to TGLN:


TBC Global News Network, Inc.
130 West Kentucky Avenue
Franklin, Kentucky 42134
Attention: John Fleming, Chief Executive Officer
Telephone: (270) 586-0280
Facsimile: (270) 778-0001


 
23

--------------------------------------------------------------------------------

 
With copies to:


Brian F. Faulkner, A Professional Law Corporation
27127 Calle Arroyo, Suite 1923
San Juan Capistrano, California 92675
Attention:  Brian F. Faulkner, Esq.
Telephone: (949) 240-1361
Facsimile: (949) 240-1362


12.11        Governing Law; Venue.


The laws of the State of Nevada shall govern all issues concerning the relative
rights of the Company and its stockholders.  All other questions shall be
governed by and interpreted in accordance with the laws of the State of Nevada
without regard to the principles of conflict of laws.  Each of the Parties
hereto agrees that any action or suit which may be brought by any Party hereto
against any other Party hereto in connection with this Agreement or the
transactions contemplated hereby may be brought only in a federal or state court
in Clark County, Nevada.


12.12
Attorneys’ Fees and Costs



In the event there is a dispute arising out of or pertaining to the within
Agreement, the Parties agree that the prevailing party in any such dispute shall
be entitled to the reasonable court costs and attorneys’ fee as determined by a
court of law.


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first written above.




TBC GLOBAL NEWS NETWORK, INC.


By: /s/  John Fleming
John Fleming, Chief Executive Officer




STERLING YACHT SALES, INC.



By: /s/  Glenn W. McMachen, Sr.
By: Glenn W. McMachen, Sr., President




STOCKHOLDERS



/s/  Glenn W. McMachen, Sr.
Glenn W. McMachen, Sr.



/s/  Arlene McMachen
Arlene McMachen


24